Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Burke discloses an electronic device inside a housing that comprises that comprises a first, a second and a third radio frequency circuits, however, Burke fails to teach a communication processor that includes a first radio frequency circuit electrically connected to the communication processor (CP) and configured to generate an IF signal having a first frequency, a local oscillation (LO) signal having a second frequency lower than the first frequency, and a control signal having a third frequency lower than the second frequency, in addition, a third RF circuit configured to receive the IF signal from the first RF circuit, up-convert the IF signal, and provide an up-converted signal to the first antenna element and  the at least one communication circuit is configured to transmit the IF signal and the RF signal via a single electrical path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845